896 F.2d 1368Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alice H. WOOD, Plaintiff-Appellant,v.CITY OF RICHMOND, Defendant-Appellee.
No. 89-1528.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 27, 1989.Decided:  Feb. 12, 1990.

Alice H. Wood, appellant pro se.
Michael Lawrence Sarahan, Assistant City Attorney, for appellee.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Alice H. Wood appeals from the district court's orders denying relief under 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wood v. City of Richmond, C/A No. 89-27-R (E.D.Va. June 20, 1989;  Aug. 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.